Citation Nr: 1003434	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  04-31 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, to include as secondary to service-connected 
removal of the coccyx.

2.  Entitlement to service connection for a bilateral knee 
disorder, to include as secondary to service-connected 
removal of the coccyx.

3.  Entitlement to service connection for a bilateral hip 
disorder, to include as secondary to service-connected 
removal of the coccyx.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1969 to May 
1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  The appeal was remanded for additional 
development in March 2007 and May 2009.


FINDINGS OF FACT

1.  The low back disorder is separate from the Veteran's 
coccyx disability and any symptoms the Veteran experienced in 
service and is not shown to be related to service or a 
service-connected disability.

2.  The bilateral knee disorder was not shown in service or 
for many years after service and is not shown to be related 
to service or a service-connected disability.

3.  The bilateral hip disorder was not shown in service or 
for many years after service and is not shown to be related 
to service or a service-connected disability.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
service or a service-connected disability and may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.306, 3.309, 3.310 (2009).

2.  A bilateral knee disorder was not incurred in or 
aggravated by service or a service-connected disability and 
may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.306, 3.309, 
3.310 (2009).
3.  A bilateral hip disorder was not incurred in or 
aggravated by service or a service-connected disability and 
may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.306, 3.309, 3.310  
 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

1.  Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

As the notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability, notice of the evidence required to substantiate a 
claim for service connection must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 
(2006).

In this case, the VCAA duty to notify was satisfied prior to 
the initial AOJ decision by a letter issued to the Veteran in 
September 2002.  The letter advised the Veteran of the 
criteria for service connection and what evidence VA would 
attempt to obtain.  The Veteran was also notified of the 
types of evidence that might be relevant to support the 
claims.  The duty to notify as to the claim for service 
connection is met.  The Veteran was also advised as to 
disability evaluations and effective dates in April 2007.

2.  Assist

In addition, the duty to assist the Veteran to develop the 
claim is fulfilled.  VA has a duty to assist the Veteran in 
the development of the claim.  This duty includes assisting 
the Veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained and the Veteran 
has submitted various private treatment records.  The Veteran 
was afforded multiple VA medical examinations.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The record establishes the Veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the Veteran and the duty 
to assist the Veteran are met.

Service Connection

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307), and 
the Veteran presently has the same condition.  

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the Veteran's present 
condition.  38 C.F.R. § 3.303, see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

In order for a claim to be granted, there must be competent 
evidence of current disability; of incurrence or aggravation 
of a disease or injury in service; and of a nexus between the 
in-service injury or disease and the current disability.  See 
generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom., Epps v. West, 18 S. Ct. 2348 (1998), 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

The Board has carefully reviewed the medical and lay evidence 
associated with the claims folder, including service and 
post-service treatment records, VA examinations, statements 
from the Veteran, and statements from acquaintances of the 
Veteran.  Service treatment records show that the Veteran 
awoke one morning in May 1970 with pain in his buttocks, but 
experienced no trauma (though the Veteran reports an injury 
to VA examiners).  Following complaints of continued pain in 
May 1971, the Veteran was admitted to the hospital in June 
1971 with a history of gluteal fold pain without antecedent 
trauma or infection and subsequent partial coccygectomy in 
January 1971.  Diagnosis was post-coccydynia.  The August 
1972 discharge examination noted recurrent back pain [and] 
swollen or painful joints, all referred to a history of 
coccygectomy in January 1971, treated with no sequelae."

The Veteran has attended two VA examinations, which have both 
been amended.  Unfortunately, the first VA examination and 
its subsequent addendums were incomplete or inadequate.  The 
VA's regulations require that a report of a disability 
examination must be adequate for rating purposes in order for 
it to be justifiably relied upon by a rating authority in 
order to evaluate a Veteran's disability.  See 38 C.F.R. § 
4.2.  Moreover, an examiner's assessment of the disability in 
the exam report must be based on an assessment of the 
disability, both currently and historically, that is 
factually accurate.  Id.  While the Board may not ignore the 
opinion of a physician, it is certainly free to discount the 
credibility of that physician's statement.  Sanden v. 
Derwinski, 2 Vet. App. 97 (1992).  In evaluating the 
probative value of competent medical evidence, "[t]he 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches."  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Veteran's first VA examination was in November 2002.  
That examiner failed to review the claims file or service 
treatment records, despite the fact that the Veteran's claim 
is based on an in service injury.  The Veteran had normal 
range of motion in his back, hips, and knees, with some 
complaints of pain in the knees.  The examiner found that the 
back, hip, and knee disorders were not related to the back 
and coccyx injury in service.  The Board found this opinion 
to be inadequate, and an addendum was obtained from a 
different provider in March 2009.  The addendum was a one 
paragraph statement relating the Veteran's back, hip, and 
knee problems to the injury in service.  The addendum was not 
based on examination of the Veteran, did not describe its 
reasoning in detail, and included typos.  The Board finds the 
November 2002 opinion and March 2009 addendum are not 
persuasive or credible evidence that can be used in deciding 
this claim.  See Sanden, supra, Guerrieri, supra.

In comparison, the Veteran attended a more thorough VA 
examination in July 2009.  The claims file was reviewed and 
the Veteran's service and post-service history was described 
in detail.  The Veteran reported pain immediately following 
the injury in service, which had become more severe in the 
last eight or nine years.  He takes several medications for 
pain relief.  He reported some pain in the knees but no 
specific injury.  The right hip was painful but also had no 
specific injury.  Range of motion of the hips included 
flexion to 105 degrees and extension to 5 degrees 
bilaterally.  Range of motion of the back included flexion to 
65 degrees and extension to 15 degrees.  Supine motion of the 
knees was 0 to 130.  Based on radiologic examination, the 
Veteran was diagnosed with bilateral patellofemoral pain 
syndrome with minimal chondromalacia, chronic lumbar sprain, 
and right hip greater trochanteric bursitis.

The examiner found it was less likely than not that the 
Veteran's back, hip, or knee problems were in any way related 
to the events which occurred in service or to the service-
connected coccyx disability.  In this opinion and a September 
2009 addendum, the examiner described his reasoning in great 
detail.  Primarily, the examiner found that the Veteran's 
back symptoms during and following service were due to the 
Veteran's coccyx disability and not a separate back disorder 
and the Veteran's hip and knee disorders arose many years 
after service.  The Board finds that this opinion is credible 
evidence against the Veteran's claim, given its thorough 
review of the claims file, the evidence, treatment records, 
and examination of the Veteran.

The claims file does contain an August 2002 statement from  
the Veteran's treating provider which could be favorable to 
his claim.  The provider stated that the Veteran had lumbar 
arthritis in the right hip and right knee, has a history of 
back surgery while in the military, and reportedly had part 
of his coccyx and sacrum removed.  He stated that "it is 
possible that some of the current back symptoms and arthritis 
could be related to previous back injury and/or from the back 
surgery."  While this provider certainly knows the Veteran, 
this opinion is less persuasive than the July 2009 VA 
opinion, since it is not based on a review of the claims 
file, the examiner did not know for certain whether the 
Veteran had had his coccyx removed, and the examiner only 
stated that it was "possible," as compared to the July 2009 
finding that it was "less likely than not."

Private medical records show treatment for back, hip, and 
knee disorders.  The earliest post-service medical record 
containing complaints of back or hip pain is dated May 2002.  
The provider attributed the Veteran's hip pain to obesity.  
The Veteran has contended that he received physical therapy 
for these injuries in 1998, but physical therapy records show 
treatment for left lateral arm pain, and make no mention of 
the Veteran's back, hip, or knees until August 2002, when the 
Veteran was treated for left knee pain and back pain.

A.  Back Disorder

Again, the weight of the evidence suggests that the 
clinically diagnosed low back disorder did not begin until 
many years after service and is a separate and distinct 
disorder from the service-connected coccyx disability.  
Primarily, this unfavorable evidence is the July 2009 VA 
examination discussed above.  The pain the Veteran complains 
of in his back is more likely related to the coccyx 
disability than to a separate low back disability.  The 
evaluation of the same disability or the same manifestations 
of the disability under different diagnoses is to be avoided. 
38 C.F.R. § 4.14.  To do so is to "pyramid" the ratings.  
The evidence also shows that the Veteran's back disorder is 
not aggravated by or secondary to the service-connected 
coccyx disability.

Unfortunately, the only evidence supporting the Veteran's 
claims that a low back disorder is related to service are the 
Veteran's own statements.  The Board notes that the 
statements of the Veteran and his representative to the 
effect that a back disorder is causally connected to his 
active service are not probative as there is no evidence in 
the record that he has any medical knowledge or expertise to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

After consideration of the entire record and the relevant 
law, the Board finds that the Veteran's low back disorder is 
not related to his active service.  While it is apparent that 
the Veteran currently has a low back disorder, the medical 
evidence of record as a whole supports the proposition that 
there is no etiological relationship between the origin 
and/or severity of the low back disorder and service.  
Therefore, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of service connection 
for a low back disorder. 

B.  Knee Disorder

Again, the weight of the evidence suggests that the 
clinically diagnosed knee disorder did not begin until many 
years after service and is not related to or aggravated by 
the service-connected coccyx disability.  Primarily, this 
unfavorable evidence is the July 2009 VA examination 
discussed above.  Indeed, the Veteran did not complain about 
his knees until 2002, almost thirty years after service, 
despite having filed previous claims and attended previous VA 
examinations.  The Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the Veteran had an injury or disease in service which 
resulted in chronic disorder or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an 
alleged fact).

Unfortunately, the only evidence supporting the Veteran's 
claims that a knee disorder is related to service are the 
Veteran's own statements.  The Board notes that the 
statements of the Veteran and his representative to the 
effect that a knee disorder is causally connected to his 
active service are not probative as there is no evidence in 
the record that he has any medical knowledge or expertise to 
render such an opinion.  Espiritu, supra. 

After consideration of the entire record and the relevant 
law, the Board finds that the Veteran's bilateral knee 
disorder is not related to his active service.  While it is 
apparent that the Veteran currently has a bilateral knee 
disorder, the medical evidence of record as a whole supports 
the proposition that there is no etiological relationship 
between the origin and/or severity of the bilateral knee 
disorder and service.  Similarly, there is no evidence that a 
knee disorder was caused or aggravated by a service-connected 
disability.  Therefore, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of service connection for a bilateral knee disorder.

C.  Hip Disorder

Again, the weight of the evidence suggests that the 
clinically diagnosed hip disorder did not begin until many 
years after service and is not related to or aggravated by 
the service-connected coccyx disability.  Primarily, this 
unfavorable evidence is the July 2009 VA examination 
discussed above.  Indeed, the Veteran did not complain about 
his hips until 2002, almost thirty years after service, 
despite having filed previous claims and attended previous VA 
examinations.  The Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the Veteran had an injury or disease in service which 
resulted in chronic disorder or persistent symptoms 
thereafter.  See Forshey, supra.  Furthermore, a private 
provider noted that the Veteran's hip problems were likely 
secondary to obesity.

Unfortunately, the only evidence supporting the Veteran's 
claims that a hip disorder is related to service are the 
Veteran's own statements.  The Board notes that the 
statements of the Veteran and his representative to the 
effect that a hip disorder is causally connected to his 
active service are not probative as there is no evidence in 
the record that he has any medical knowledge or expertise to 
render such an opinion.  Espiritu, supra. 

After consideration of the entire record and the relevant 
law, the Board finds that the Veteran's bilateral hip 
disorder is not related to his active service.  While it is 
apparent that the Veteran currently has bilateral hip 
disorder, the medical evidence of record as a whole supports 
the proposition that there is no etiological relationship 
between the origin and/or severity of the bilateral hip 
disorder and service.  T Similarly, there is no evidence that 
a hip disorder was caused or aggravated by a service-
connected disability.  Therefore, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of service connection for a bilateral hip disorder.




ORDER

Service connection for a low back disorder is denied.

Service connection for a bilateral knee disorder is denied.

Service connection for a bilateral hip disorder is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


